McMILLAN, J. This is a proceeding to disbar the respondent, and comes before this court on demurrer to the complaint, which sets forth the charges filed by the committee, appointed by this court, having the matter in charge. The information is neither as specific nor as definite as the respondent is entitled to have it made; and • the verification is also defective.  Disbarment proceedings: information: essentials of. In disbarment proceedings this court is of opinion that the nature and gravity of the charges are of so much moment that in all matters of this character the charges should be specific, definite and certain, formally presented and duly verified. It is not, however, necessary that the charges should be made or verified by one having actual knowledge thereof, but may be made upon information and belief; the sources of such information should be definitely set forth in the affidavit or verification.  Disbarment proceedings: verification of information. So much of the demurrer is sustained as is set forth in the fourth and tenth subdivisions thereof, with leave to the committee, who are hereby directed, to file and serve within five days an amended information which shall set forth specifically and definitely uPon information and belief, the several charges of misconduct relied upon in this proceeding. The information shall be verified, and the sources of affiant’s information upon which verification is founded shall be definitely and specifically stated in the affidavit of verification as a part thereof. The respondent shall plead to said information within ten days from service thereof upon either the said respondent or his attorney. Mills, C. J., Parker, McFie, and Crumpacker, JJ., concur.